Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (JP 2017016116, of record, ‘116 hereafter). 
Regarding claim 1-5, 7-8, 11-13 and 16,  ‘116 discloses a photoalignment copolymer ([0008], [0014]-[0016]) comprising a repeating unit A including a photo-alignment group, wherein the structure unit satisfies instantly claimed Formula (A)  as in  the present claims 7, 8 and 11 ([0110]-[0116], Example 1, P1, a1); a repeating unit B including a crosslinkable group satisfying instantly claimed chemical formula in the present claims 12-13 and 15, which causes a crosslinking reaction by the action of light or heat ([0046]-[0053], Examples); and a repeating unit C including a cleaving group which decomposes by light, heat, or an acid, to produce a polar group, wherein the repeating unit C has a chemical structure reading upon instantly claimed formula C1 as in the present claim 5, wherein the repeating unit has a cleaving group (X) on a side chain, and a fluorine atom on a side closer to a terminal than the cleaving group on the side chain ([0060]-[0072]). ‘116 also discloses that the copolymer has a weight average molecular weight satisfying instantly claimed range ([0140], Examples). ‘116 does not specifically set forth the content ratios as recited in the claims 1-4, however, the instant specification is silent to unexpected results with respect to the content ratios as presently claimed. Thus the content ratio ranges as presently claimed are not considered to confer patentability to the claims and as the amount of these components are variables that can be modified, the precise amount of photo-alignment unit and crosslinkable unit would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made, because the amount of photoalignment unit control photoalignment properties and amount of crosslinkable unit control stability of the alignment film. As such, without showing unexpected results, the claimed content ratios cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the content ratios of these components ‘116, to content ratios including those presently claimed, to obtain the desired alignment performance (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 233) (See 2144.05 IIA). 
Regarding claim 6, ‘116 teaches all the limitations of claim 5, ‘166 also discloses the repeating unit may have a cleaving group reading upon instantly claimed Formula rk-9 ([0023]-[0042]). 
Regarding claim 10, ‘116 teaches all the limitations of claim 7, wherein R4 can be alkoxy group having one carbon atom ([0116], P5), but ‘116 does not specifically set forth that the R4 can be an alkoxy group having 6 to 16 carbon atoms. However, the alkoxy group having 6 to 16 carbon atoms is a homologue of alkoxy group having 1 carbon atom. Case laws holds that compounds which are position isomers or homologues (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2-, -C6H6-, or -CH2-CH2-O- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). (See MPEP 2144.09 (II)).
Regarding claim 14, ‘116 teaches all the limitations of claim 13, wherein the x in the formula (B) can be one of the Formulae (X1) to (X4), but ‘116 does not specifically set forth that the repeating unit contain one of Formulae (X1) to (X3) and Formula (X4). Since the references discloses groups represented by Formula (X1) to (X4) are crosslinkable groups, which have the same purpose to be used to chemically bond the other components to form a crosslinked structure in the alignment film, it would have been obvious to one of ordinary skill in the art to be motivated to further combine one of crosslinkable (X1)-(X3) to X4  in the photoalignment copolymer disclosed by ‘724.  It is well settled that it is prima facie obvious to combine two ingredients each of which is taught by the prior art to be useful for the same purpose. The idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (See MPEP 2144.06).
Regarding claims 17-20, ‘116 discloses a binder composition, a binder layer, an optical laminate and an image display comprising the photoalignment copolymer ([0006], [0202]-[0216]). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (JP 2017016116, of record, ‘116 hereafter) in view of Nozoe et al (US 2021/0063825, ‘825 hereafter). 
Regarding claim 9, ‘116 teaches all the limitations of claims 7-8, but ‘116 does not discloses the divalent linking group L1 being one of the formulae as listed in the present claim 7. However, in the same field of endeavor,  ‘825 discloses a photoalignment copolymer comprising a repeating unit having a chemical structure reading upon instantly claimed chemical Formula (A) as in the present claim 7, wherein the divalent linking group L1 can be one of the formulae as listed in the present claim 9 ([0011]-[0026]), which provides a photoalignment film having excellent solvent resistance and aligning properties ([0034]). In light of these teachings, one of ordinary skill in the art would have used the repeating unit as taught by ‘825, to modify the photoalignment copolymer of ‘116, in order to make a photoalignment copolymer having capability of forming a photoalignment film with excellent solvent resistance and better alignment performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUIYUN ZHANG/Primary Examiner, Art Unit 1782